  Case: 3:20-cv-00342-SLO Doc #: 19 Filed: 08/25/21 Page: 1 of 2 PAGEID #: 1477




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

JENNIFER WILBANKS,                       : Case No. 3:20-cv-342
                                         :
       Plaintiff,                        : Magistrate Judge Sharon L. Ovington
                                         : (by full consent of the parties)
vs.                                      :
                                         :
COMMISSIONER OF THE SOCIAL               :
SECURITY ADMINISTRATION,                 :
                                         :
       Defendant.                        :


                              DECISION AND ENTRY


      This social security case is presently before the Court on the parties’ Joint

Stipulation to Remand to the Commissioner. (Doc. No. 18). The parties agree that the

Commissioner’s decision should be reversed, and that this matter should be remanded to

the Commissioner pursuant to Sentence Four of Section 205 of the Social Security Act, 42

U.S.C. § 405(g), for further administrative proceedings and development of the record.

                      IT IS THEREFORE ORDERED THAT:

      1.     The parties’ Joint Stipulation to Remand to the Commissioner
             (Doc. No. 18) is ACCEPTED;

      2.     The Clerk of Court is directed to enter Judgment in Plaintiff’s
             favor under Fed. R. Civ. P. 58;

      3.     This matter is REMANDED to the Social Security
             Administration, pursuant to sentence four of 42 U.S.C. §
             405(g), for further consideration consistent with this Decision
             and Entry and the parties’ stipulation; and

      4.     The case is terminated on the docket of this Court.
  Case: 3:20-cv-00342-SLO Doc #: 19 Filed: 08/25/21 Page: 2 of 2 PAGEID #: 1478




      IT IS SO ORDERED.

August 24, 2021                            s/Sharon L. Ovington
                                           Sharon L. Ovington
                                           United States Magistrate Judge




                                       2
